Citation Nr: 0032526	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a March 1972 rating decision denying service 
connection for a nervous disorder contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  In a March 1972 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran did not 
appeal this decision.

2.  The March 1972 rating decision was not supported by the 
evidence of record and is shown to have been clearly and 
unmistakably erroneous, both in fact and law.


CONCLUSION OF LAW

The March 1972 rating decision denying service connection for 
a nervous disorder was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the March 1972 rating decision, 
which denied service connection for a nervous disorder, 
contained clear and unmistakable error.  As the veteran did 
not file a timely appeal of that rating decision, that 
decision is final and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Where evidence establishes such error, the decision will be 
reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the March 1972 
rating decision included the veteran's service medical 
records, VA outpatient treatment records, and a VA medical 
examination.  The service medical records show the veteran 
first complained of anxiety, nervousness, and difficulty 
sleeping in June 1969.  He was prescribed librium.

The following month, the veteran received a psychiatric 
consultation and reported a recent history of anxiety and 
nervousness.  He had become so preoccupied that he had almost 
caused a collision of two aircraft while performing his 
duties as an air traffic controller.  The veteran was 
assessed with acute situational maladjustment and continued 
on librium.  The veteran subsequently complained of headaches 
on several occasions.  A notation in December 1970 related 
these headaches to tension.  The veteran's separation 
examination of January 1971 contained no complaints or 
findings related to a psychiatric disability.

VA outpatient records from February through September 1971 
disclose that the veteran continued to take librium following 
service.  He complained of an increase in headaches, sweats, 
and chills when not taking the medication.  He also related 
that he had anxiety attacks.

During a VA examination in February 1972, the veteran 
reported that he had become confused during active service 
and that he had almost caused an aircraft accident.  He 
thereafter was prescribed tranquilizers and placed on 
convalescent leave.  He now became nervous when he was near 
people.  Upon examination, the veteran was described as 
pleasant and cheerful, but rather anxious and tense.  The 
examiner opined that the veteran was suffering from an 
anxiety reaction secondary to the near accident in service 
and that he had not recovered from that incident.  The 
examiner believed that the veteran should continue to take 
librium and diagnosed him with anxiety reaction moderate 
severe.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In its March 1972 rating decision, the RO addressed the in-
service psychiatric treatment rendered in June and July 1969 
and the VA examination performed in February 1972.  It then 
concluded that "one episode of nervousness from which the 
veteran recovered" was not sufficient to establish the 
existence of a chronic condition.  Based upon the evidence 
available at the time of the March 1972 rating decision and 
the applicable service connection law, the Board finds that 
the RO committed clear and unmistakable error.  First, the RO 
did not acknowledge or consider the VA outpatient treatment 
immediately following service.  These records indicate that 
the veteran had continued to take librium, albeit 
irregularly, since he was initially prescribed the medication 
in service.  Further, the veteran complained of similar 
symptomatology as he had experienced in service.  These 
outpatient records, dated within a month of discharge from 
active duty, demonstrate chronicity and continuity of 
symptoms which provide a basis for service connection.

Moreover, the RO apparently did not consider the findings or 
diagnosis rendered by the VA examiner.  This examiner 
determined that the veteran suffered from a present 
psychiatric disability and that this disability was related 
to his period of active service.  Specifically, the examiner 
found that the veteran had not recovered from the accident he 
had nearly caused as an air traffic controller.  The 
examiner, in effect, established entitlement to service 
connection in that he diagnosed the veteran with a present 
disability which was related to his period of active service.  
The Board recognizes that the VA examiner diagnosed the 
veteran with an anxiety reaction whereas the service medical 
records diagnosed him with situational maladjustment.  
However, both diagnoses were based upon the same incidents of 
service and the same symptomatology and the examiner clearly 
related the current condition to service.

In summary, the RO determined that the veteran had suffered 
from an acute episode of psychological distress from which he 
had recovered.  On the contrary, the evidence of record 
established that the veteran had ongoing symptomatology, that 
it was related to active service, and that he had not 
recovered.  In conclusion, the Board finds that the RO's 
error consisted of more than mere misinterpretation of the 
facts or a difference in weighing or evaluating the facts.  
Rather, the RO did not acknowledge the facts of record, and 
so did not properly apply the service connection laws.  
Accordingly, the benefit sought on appeal must be granted.


ORDER

As clear and unmistakable error was present in the March 1972 
rating decision, the appeal is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals



 

